DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Prior arts cited in this office action:
Uyehara et al. (US 20120027145 A1, hereinafter “Uyehara”)
Liu et al. (US 20080199183 A1, hereinafter "Liu”)
Kummetz et al. (US 20100278530 A1, hereinafter “Kummetz”)
Wayner et al. (US 20070086551 A1, hereinafter “Wayner”)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Uyehara teaches a unit of a distributed antenna system including the unit and a remote antenna unit (Uyehara [0002], where Uyehara discloses a distributed antenna system and method), the unit comprising:
an interface section comprising:
a first digital interface card for interfacing with the first digital base station and for outputting a first digital signal (Uyehara [0003], [0012], [0019] figs. 1 and 2 element 214 or 202, where Uyehara discloses an interfaces for interfacing the service provider and convert received digital signals to analog signal);
a second digital interface card for interfacing with the second digital base station and for outputting a second digital signal (Uyehara [0003], [0012], [0019]-[0020], [0024] figs. 1 and 2 element 214 or 202, where Uyehara discloses an interfaces for interfacing the service provider and convert received digital signals to analog signal and generate a master reference clock base on the reference clock signal form digital data stream received from service provider interface/or the base stations); and
a clock select device for selecting a system reference the system reference signal being usable by components of the unit (Uyehara [0003], [0012], [0019]-[0020], [0024], [0028], figs. 1 and 2 element 214 or 202, where Uyehara discloses generated or select a master reference clock signal base on the reference clock signals from digital data streams received from service provider interfaces and/or the base stations); and
wherein the interface section is configured to:
receive a first downlink signal from the first digital base station, the first downlink signal being formatted according to a first standard communication protocol, the first downlink signal comprising first packetized data that includes first carrier data and first control data formatted according to the first standard communication protocol (Uyehara [0012], [0024], [0026], [0033], fig. 2, where Uyehara discloses receiving data formatted with corresponding header (control data) according to several type of communication protocols (such as Universal Serial Bus (USB), IEEE 1394 (FireWire), and Mobile Communications (GSM), 2100 MHz Universal Mobile Telecommunications System (UMTS), Worldwide Interoperability for Microwave Access (WiMAX), 3rd Generation Partnership Projects (3GPP) Long Term Evolution (LTE), or other appropriate communication services) that use packetized data);
receive a second downlink signal from the second digital base station, the second downlink signal being formatted according to a second standard communication protocol, the second downlink signal comprising second packetized data that includes second carrier data and second control data formatted according to the second standard communication protocol, wherein the first downlink signal being formatted according to the first standard communication protocol and the second downlink signal being formatted according to the second standard communication protocol (Uyehara [0012], [0026] fig. 2, where Uyehara discloses receiving other downlink data from other base stations using different communication protocol standard through service provider interface); 
convert the first downlink signal from the first standard communication protocol and the second downlink signal from the second standard communication protocol into a format that allows the remote antenna unit to wirelessly transmit the information from the first downlink signal and the second downlink signal to wireless user devices (Uyehara [0012], [0026] fig. 2, where Uyehara discloses converting the first and the second downlink signal using the DACU units), wherein the interface section is configured to convert the first downlink signal and the second downlink signal by performing operations comprising:
extracting the first signal data from the first packetized data and generating the first digital signal from the first carrier data (Uyehara [0012], [0026] fig. 2, where Uyehara discloses receiving data formatted with corresponding header (control data) according to several type of communication protocols (such as Universal Serial Bus (USB), IEEE 1394 (FireWire), and Mobile Communications (GSM),; and
extracting the second signal data from the second packetized data and generating the second digital signal from the second carrier data (Uyehara [0012], [0026] fig. 2, where Uyehara discloses receiving other downlink data from other base stations through service provider interface);
an output section configured to:
generate a combined digital downlink signal based on the first digital signal and the second digital signal, wherein the combined digital downlink signal comprises the information to be wirelessly transmitted (Uyehara [0012], [0026] fig. 2, where Uyehara discloses multiplexing digital signal from different service providers using a digital multiplexing unit (204) into signals to be wirelessly transmitted using remote antennas); and
transmit the combined digital downlink signal to the remote antenna unit in the format that allows the remote antenna unit to wirelessly transmit the information (Uyehara [0012], [0026] fig. 2, where Uyehara discloses transmitting the multiplex signal using the remote antenna units).
Uyehara fails to explicitly teach extracting carrier signals from the received first and second signals
However, Liu teaches extracting the first carrier data from the first downlink (Liu [0039], figs. 8A and 8B; and
 Extracting the second carrier data form the second down link signal  (Liu [0008], [0036]-[0040], fig. 8B where Liu discloses determining carrier I and Q sample signals by extracting control signal which could be in any of the signal received from the signal providers of the system of Uyehara).
Signals received are channel processed and control signaling are removed to generate complex I/Q digital signal for further distribution (Liu [0008], [0026], [0038], fig. 8A).
Therefore, taking the teachings of Uyehara, and Liu as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to received signal from different service providers that were sent using different communication protocol, extract the carrier signal on each received signal to obtain  digital signals since the communication device the received signals are to be forwarded to might use different or more desirable protocol, hence different control signal might be needed or no control signal might be necessary, and multiplex the signals for transmission to other communication device, such as remote units or other base stations using wireless medium, for establishing efficient communication.
Uyehara in view of Liu fails to explicitly teach protocol prevents the remote antenna unit from correctly transmitting information that is included in the first carrier data and the second carrier data;
 However, Hunt discloses apparatus and method for providing an interface between legacy application and wireless communication network  wherein said interface application converts outgoing data from said legacy application via said virtual port to a first format substantially complying with said protocol, and converts incoming data substantially complying with said protocol into a second format compatible by said bus and said legacy application, said incoming data transmitted over said wireless communication network to said electronic system  (Hunt col. 1 lines 33-49, Claim 21).                   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to convert the multiplex data in the system of Uyehara in view of Liu, into a protocol that is compatible with the remote antenna unit if the protocol of the first and second base stations is not compatible with the remote antenna unit, as taught by Pub, in order to facilitate compatibility of modern system with legacy system (Hunt Col. 2 lines 10-16).
The combination fails to explicitly teach recover a first reference clock signal from the first downlink signal, the first reference clock signal based on a first frequency clock of the first digital base station; and
recover a second reference clock signal from the second downlink signal, the second reference clock signal based on a second frequency clock of the second digital base station, wherein the first reference clock signal and the second reference clock signal are associated with different frequencies;
wherein the clock select device is configured to:
select a system reference clock signal from the first reference clock signal and the second reference clock signal.
However, as already pointed out above Uyehara teaches a reference clock signal can be generated using any of the received digital signal from the plurality of base stations and that a particular clock can be selected (Uyehara [0012], [0019]-[0020], [0024], [0028], [0033], fig. 2). Furthermore, Wayner teaches a communication apparatus and method wherein a firs stream and a second stream are received. The communication system comprises a generating a first clock from the first stream and generating a second clock from the second stream and a selection mechanism to select one of the clocks (Wayner [0025]-[0026], [0033], claim 13, figs. 1. 5-7)    
Therefore, taking the teachings of Uyehara, Liu, Hunt and Wayner as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to generate a first and a second reference clock signal using a first received signal and a second received signal and select the most appropriate one to facilitate the receiving and the conversion of signals form difference frequencies, Since it does not involve any inventive step because the mechanism to generate the clock signals and to select the most appropriate or desired clock are taught by the combination of the cited references.
The combination fails to explicitly teach the base stations are different and that they are connected to the interface via cables. Therefore, claims 1-18, 20-21 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        December 2, 2021